t c memo united_states tax_court estate of sam homer marmaduke deceased john h marmaduke independent executor petitioner v commissioner of internal revenue respondent docket no filed date william r cousins iii robert don collier and robert m bolton for petitioners audrey m morris for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of decedent sam homer marmaduke unless otherwise indicated all section references are to the internal_revenue_code in effect as of date the date of decedent's death or the valuation_date and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the sole remaining issue for decision is the fair_market_value as of the date of decedent's death of big_number shares of common_stock of a closely_held_corporation findings_of_fact some of the facts have been stipulated and are so found at the time of decedent's death decedent resided in amarillo texas at the time the petition was filed john h marmaduke the executor of decedent's_estate resided in amarillo texas upon his death in decedent owned big_number shares or approximately percent of the total outstanding common_stock in hastings books music video inc hastings other members of the marmaduke family owned another big_number shares or percent of the total outstanding common_stock in hastings together the marmaduke family including decedent's wife children and grandchildren owned percent of the total common_stock in hastings shareholders unrelated to the marmaduke family comprising hastings employees and a qualified_employee benefit plan covering hastings employees the esop owned the remaining percent of the total outstanding shares of common_stock in hastings the stock in hastings is not listed on any stock exchange and is not traded over the counter as of the valuation_date hastings was engaged throughout the southern and southwestern united_states in the business of operating retail stores that sold prerecorded music books and video cassettes hastings was originally created in the 1960's as a retail subsidiary of western merchandisers inc western western in turn was a wholesaler and distributor of similar merchandise to stores such as wal-mart stores inc wal-mart in hastings was split off from western in a tax-free reorganization following the reorganization western was sold to wal-mart and western's former shareholders held stock in both hastings and wal-mart pursuant to a 5-year branch service agreement however hastings' management remained dependent upon western's headquarters and distribution facilities information systems and accounting functions from the date of the reorganization until the valuation_date of date hastings was in excellent financial condition with both sales and profits increasing significantly in january of a g edwards sons inc a g edwards a valuation company prepared a valuation report of the fair_market_value of common_stock in hastings the purpose of the a g edwards' report was to establish the fair_market_value of an approximate 3-percent interest in hastings common_stock held by the esop plan when esop plan participants purchased a new home needed money for a child's education or terminated employment they had the right to direct the plan to sell shares of hastings stock back to hastings at the then current fair_market_value this put option provided liguidity for small blocks of stock in hastings held by the esop before any discount for lack of marketability the a g erdwards' report calculated the total value of hastings as of january of to be dollar_figure million the a g edwards' report then applied a 40-percent discount for lack of marketability that would have reflected a value for hastings stock of dollar_figure per share however due to the above-described liquidity of esop plan shares provided by the put option the a g edwards' report reduced the 40-percent lack-of-marketability discount in half to percent and opined that the fair_market_value of hastings stock held by the esop was dollar_figure per share in separate transactions involving small blocks of hastings stock occurred between employees officers and other individuals with an ongoing relationship with hastings or western cumulatively representing approximately percent of the total issued and outstanding shares of stock in hastings all but two of these transactions occurred at a price per share of sec_47 in june of decedent sold big_number shares of his common_stock in hastings at dollar_figure per share decedent sold big_number of these shares to an officer and treasurer of western who possessed full knowledge of the financial affairs of hastings in november of petitioner who is decedent's son and president and ceo of both western and hastings sold big_number shares of his stock in hastings at dollar_figure per share on date petitioner timely filed decedent's federal estate_tax_return based on a valuation report of gibbs smith schwartzman a valuation company the fair_market_value of decedent's big_number shares of stock in hastings was reported on decedent's_estate tax_return at dollar_figure or dollar_figure per share on audit based largely on the transactions in hastings stock that occurred in respondent determined that the total fair_market_value of decedent's shares of stock in hastings was dollar_figure or dollar_figure per share based thereon respondent determined an increase in the value of decedent's gross_estate of dollar_figure opinion for federal estate_tax purposes property is generally included in a gross_estate at its fair_market_value on the date of death see sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is defined as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts see 411_us_546 estate of brookshire v commissioner tcmemo_1998_365 sec_20_2031-1 estate_tax regs fair_market_value involves a question of fact and facts reasonably known on the valuation_date are particularly relevant see 94_tc_193 estate of brookshire v commissioner supra arm's-- length sales of stock within a reasonable_time before and after the appropriate valuation_date are strong indicators of fair_market_value see 79_tc_938 estate of brookshire v commissioner supra additional factors that are relevant in valuing shares of stock in closely held corporations are the financial condition of the corporation the value of listed stock of corporations engaged in similar lines of business the corporation's net_worth the size of the block of stock to be valued and the earning and dividend paying capacity of the corporation see estate of newhouse v commissioner supra pincite 92_tc_312 estate of wright v commissioner tcmemo_1997_53 sec_20_2031-2 estate_tax regs revrul_59_60 1959_1_cb_237 also in valuing closely held corporations discounts may be warranted to reflect the stock's lack of marketability and limitations on transferability see estate of newhouse v commissioner supra pincite estate of andrews v commissioner supra pincite estate of brookshire supra we weigh expert witness testimony offered by the parties in light of particular facts and circumstances of each case see 304_us_282 102_tc_149 united parcel serv of am inc v commissioner tcmemo_1999_268 petitioner's first expert using a 60-percent discount for lack of marketability values the shares of decedent's stock in hastings at dollar_figure or dollar_figure per share petitioner's first expert reached this opinion by using the guideline company method of valuation and comparing hastings to several publicly traded corporations engaged in similar lines of business using the guideline merged-and-acquired company method and comparing similar corporations that were bought or sold within a reasonable_time of the valuation_date and using the discounted cash-flow method due to alleged lack of independent bargaining and negotiations relating to the dollar_figure price reflected in the transactions involving hastings stock petitioner's first expert entirely rejects the transaction_method petitioner's second expert using a 40-percent lack-of- marketability discount values the shares of decedent's stock in hastings at dollar_figure or dollar_figure per share petitioner's second expert relies solely on the guideline company and discounted cash-flow methods while rejecting the transaction and other valuation methods as inappropriate indicators of value respondent's expert using a 15-percent lack-of- marketability discount values decedent's shares of stock at dollar_figure or dollar_figure per share respondent's expert utilizes the guideline company the discounted cash-flow and the transaction methods of valuation in the schedule below we summarize the total equity value of the hastings corporation the discount for lack of marketability and the per-share value of the hastings stock as reflected in the a g edwards' report and in the reports of the parties' expert witnesses with regard to the a g edwards' report in the schedule we reflect separately the indicated value for the hastings shares of stock owned in general and for those stocks held by the esop at trial and on brief neither party relies on the dollar_figure per-share value of decedent's hastings stock reflected on decedent's federal estate_tax_return accordingly we do not continued a g edwards a g edwards petitioner's petitioner's respondent's general esop first expert second expert expert equity value dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure discount value per share dollar_figure sec_47 dollar_figure dollar_figure sec_47 represents the approximate average equity value for hastings from all methods utilized by each expert we conclude that the total equity value of hastings was dollar_figure million on the valuation_date this falls within the range for the estimated equity value of hastings reflected in the reports of each of the experts and in particular is supported by the a g edwards report as indicated in determining the fair_market_value of decedent's big_number shares of stock in hastings the parties’ experts all agree that some discount reflecting lack of marketability is appropriate they disagree however as to the percentage -- suggesting to percent with regard to the appropriate marketability discount for small blocks of stock in hastings the testimony of the officer and treasurer of western is significant he testified that dollar_figure per share reflecting a 20-percent discount was a fair and accurate price for the big_number shares of stock he purchased from continued reflect that valuation in the schedule nor do we refer to it again in the opinion -- - decedent shortly before the valuation_date he stated that at no time was he under compulsion to buy or sell the shares of stock the value however of decedent's large minority block of big_number shares of stock in hastings is not controlled by the value of big_number shares nor by the other transactions involving small blocks of hastings stock respondent's expert relies heavily on transactions cumulatively representing less than percent of hastings common_stock decedent's stock on the other hand represents some times the total number of shares of stock exchanged during we note that the a g edwards' report reduced the 40-percent discount for lack of marketability that it would use for hastings stock in general to a 20-percent discount only because of the liguidity available to the hastings stock held by the esop we regard a or 20-percent lack-of-marketability discount as inadeguate in valuing decedent's shares it is clear that decedent's large minority block of hastings stock was not readily marketable and that a significant lack-of-marketability discount 1s appropriate several studies in evidence confirm that discounts for lack of marketability of stock in closely held corporations often exceed percent in reaching our conclusion as to the appropriate lack-of- marketability discount to apply to decedent's stock in hastings we regard the following factors as supporting a significant discount the lack of a ready market for the hastings shares the comparatively small size of prior transactions relative to the size of decedent's block of stock the continued dependence of hastings on the branch service agreement with western and the general credibility of the a g edwards' report other factors however also indicate to us a marketability discount considerably less than the and 60-percent discounts suggested by petitioner's experts the several transactions of hastings stock that did occur in at dollar_figure per share were not in any way factored into the calculations of petitioner's experts and hastings was in excellent financial condition as of the valuation_date based on the evidence we conclude that the appropriate discount for lack of marketability of decedent's big_number shares of common_stock in hastings i sec_30 percent applying the 30-percent lack-of-marketability discount to the dollar_figure million total equity value of hastings yields a fair_market_value of dollar_figure per share we conclude that as of date the value of decedent's big_number shares of common_stock in hastings was dollar_figure dollar_figure times big_number equals dollar_figure to reflect the foregoing decision will be entered under rule
